McKINSTBY, J., Concurring.
I concur in the judgment. 1. Appellant contends- the court erred in allowing a challenge on the ground of implied bias to certain jurors. But no exception can be taken to the decision of the court allowing a challenge: Pen. Code, sec. 1170.
2. Appellant urges it was error on the part of the judge below to deny defendant’s motion to examine other witnesses as to the condition of deceased at the time certain declarations, alleged to be dying declarations, were made. But the judge, being satisfied that the declarations were made when deceased was under a sense of impending death, was not required, upon the mere suggestion of defendant’s counsel that other persons might know something of the condition *388of deceased, to postpone further proceedings until they could be brought in for examination. If defendant had offered to prove by any named witness that deceased, when he made the declarations, was not or did not believe himself in extremis, the point now made would have been presented by the record.
3. It is insisted the evidence did not show that deceased had abandoned every hope of recovery when the declarations were made. But the evidence sustains the finding of the court in that regard.
4. The court did not err in admitting evidence of the fact that defendant remained silent when deceased said “that is the man who cut me," for his silence'was some evidence that the statement was true. Nor in admitting evidence of defendant’s declarations when he was arrested; the fact that he was under arrest not necessarily proving that the declarations were involuntary. Nor in permitting the prosecution to put in evidence the pocket-knife of defendant, even if ■N it be admitted it was taken from him by force.
5. Appellant claims error in that the court overruled his objections to questions put to the witness James Brown, and in “compelling’’ the witness to answer them. The witness was asked, in effect, if he had been convicted of certain felonies under other names than Brown. The objections were that the evidence called for was incompetent, irrelevant, and immaterial. The witness did not decline to answer on the ground that his testimony would tend to degrade him, but answered voluntarily. The evidence was not irrelevant nor immaterial. It was not incompetent: Code Civ. Proe., sec. 2051.
6. There was no material error in the portions of the judge’s charge referred to in appellant’s points. Conceding the court erred, after having held that the deceased was thoroughly convinced of his impending dissolution, and admitted the declarations, in permitting the jury to reject the declarations, if they should believe deceased did not think he was dying, the error could not have prejudiced defendant, since the declarations were adverse to him.